Dickinson, J., delivered the opinion of the court: The object of the Legislature was to raise a revenue upon each and every new stock of merchandise brought into the State. The act under which the assessment is made, though loosely worded, is sufficiently explicit. Such a construction as is contended for by the defendants in error, would, in a great degree, defeat the object in view. A question as to what is capital would, from the great diversity of opionion entertained upon it, involve us, at once, in doubt and difficulty. We shall not therefore, attempt to elucidate it. Credit, with a merchant, is all-important; and, with improperly regulated and preserved by promptness and punctuality, he can operate effectually to any extent he desires. The fact is of frequent occurrence, that men with a knowledge of business, accompanied with industry, frugality, and integrity, successfully engage in merchandising, and introduce large stocks, relying wholly upon their sales and returns, to meet their liabilities. If a merchant was subject to tax merely upon the actual cash capital which he employed during the year, it would place him, who purchased upon a credit, in a better situation than him who paid down, and enable the artful to introduce merchandise to an indefinite amount, and thereby enjoy greater advantages than one whose operations were limited to his actual cash capital. Again, a man known to possess funds to a large amount, could keep them in his pocket, or use them in some other way, and, from his acknowledged wealth, purchase upon credit, and evade the payment of any tax upon the ground that he had no capital employed. Or a person with $6,000, by buying and selling at short periods, and re-purchasing, could, from time to time, during the year, introduce merchandise and supply all other dealers. If called upon for the tax, he would answer that he commenced with but $6,000 capital, upon which, he had paid the tax, that the new importation was the proceeds of the same $6,000 with which the first goods were purchased. If this argument was to prevail, he might sell the new stock to another person, who would, upon the same principle, be also exonerated. For, if the fact of the capital having originally been taxed, is a defence to the one, it is to the other. Such a construction would be unfounded in reason and justice, and cannot be sustained by sound argument, or a fair and reasonable interpretation of the act by which the tax is imposed; for, it would, at once, destroy the degree of equality and uniformity upon which the constitution requires the revenue to be based. The 45th Sec. Rev. St. Revenue, 679, is, “ When any person shall commence merchandising, or bring in his new stock of merchandise into any county in this State,” &c. And the 46th Section, further declares that, “If any sueh person shall not, within thirty days after the time of commencing merchandising, or bringing in his new stock of merchandise, report,” &c. If it had been intended to refer to the cash capital alone, actually used or employed, but few words would have been necessary so to confine it. But as, on the contrary, the merchandise introduced at the commencement, as well as subsequent new stock, for the continuation of business during the same year, are expressly mentioned, we cannot doubt but that it was the amount of merchandise which was to be taxed, and not merely the amount of funds actually paid at the commencement. As without revenue, the State would be unable to provide the means for protecting its citizens, while engaged in their lawful pursuits, the act must be so construed, that none shall be permitted to elude it: for it is only by each one paying his due proportion towards the necessary expenditures, that the State is enabled to keep up that perfect system of police, in the administration of its laws, so necessary in all well regulated governments. That proportion must depend upon the nature of the pursuit, the degree of protection and assistance required, its profits, advantages, and privileges. He whose business operations are extended far and wide, and embrace many objects, deriving a benefit from each and every one, should, upon principles of equity and justice, as regards the extent of his dues to government, be placed upon the same footing of equality with him whose means are more limited. We are of opinion, that it was the intention of the General Assembly, to tax the merchandise introduced during the year, and that the defendants in error are liable upon the new stock introduced by them. The plaintiff in error, having demurred to the defendant’s pleas, and relied upon his demurrer, the rule-that the court will consider the whole record, and give judgment for the party who, on the whole, appears to be entitled to it, here applies; and it becomes necessary to ascertain, first, if the declaration is good, for, if not, a bad plea is a sufficient answer to a bad declaration. The object of all judicial proceedings is, to arrive at legal certainty, and by this is meant, certainty as to the names and characters of the parties that sue, or are sued; certanty in the cause of action, in the breaches assigned, the issues, the verdict, the judgment, and all its incidents. This can only be arrived at by a fair and reasonable interpretation of the words used, and their intendment, of the context, and the subject matter in dispute, of the evils complained of, and the remedies to be applied. It follows, then, from these rules, that the plaintiff must show whether he sues in his own right, or in his representative character; if in the latter, he should be named in his declaration by his title of office. For instance, a suit by a sheriff, a collector, by a guardian, an heir, an executor or administrator; for, without such an allegation, or one of equal certainty, a party cannot maintain an action in his representative or official character. Hicks vs. Brown, 1 Ark. 239; 1 Salk. 296; 2 Bos. and Pull. 421; 1 Com. Dig. adm'r F. 20. The same principle holds as to defendants. The words sheriff, collector, administrator, executor, &c., without introducing the other words, showing that the suit is brought as such, would be considered as surplusage, simply a description of the person, as idle and unmeaning words. The declaration is, u Henry A. Engles, Sheriff and Collector of the revenue, for the county,” &c., “ complains,” &c., that u they render unto the said plaintiff the sum,” &c., and nowhere in the breach is he named, other than “ the said plaintiff.” It is evident that there is no averment or allegation in the declaration, that Henry A. Engles, as Sheriff, &c., sues, or any words tantamount or equivalent thereto. And, it is equally certain that unless there is some such allegation, he cannot maintain an action in his representative or official character. The term, as Sheriff, is not a term of form but of substance; essentially entering into the nature of the averment, and constituting the gist of the action. The difference between “ the Sheriff and Collector,” and the direct averment as Sheriff and as Collector, must be too plain to require further illustration. In the one instance, Sheriff and Collector are mere words of description, identifying the person; in the other, the terms as Sheriff, and as Collector, have but one meaning which is fixed by law, and that is, that the action is brought in his official or representative character. The judgment is affirmed.